Opinión disidente del
Juez Asociado Señor Negrón García.
Diferimos. La sentencia penal fundada en la alegación de culpabilidad de Rolando Granda por el delito menos grave de homicidio involuntario, es inadmisible en la de-manda civil posterior en su contra.
I
El esquema probatorio vigente hace admisibles(1) algu-nas sentencias por convicciones anteriores en procedimien-tos ulteriores para diferentes propósitos, pero si “se ofrece *691como prueba de las alegaciones de la demanda o acusación, el problema de prueba de referencia es grave”. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, pág. 437.
Al respecto, la Regla 65(V) de Evidencia, 32 L.P.R.A. Ap. IV, dispone:
Es admisible como excepción a la regla de prueba de referen-cia aunque el declarante esté disponible como testigo:
(V) Sentencia por convicción previa: Evidencia de una senten-cia final, tras un juicio o declaración de culpabilidad, decla-rando a una persona culpable de delito grave, ofrecida para probar cualquier hecho esencial para sostener la sentencia de convicción. La pendencia de una apelación no afectará la admi-sibilidad bajo esta regla, aunque podrá traerse a la considera-ción del tribunal el hecho de que la sentencia de convicción aún no es firme. Esta regla no permite al pueblo en una acción criminal ofrecer en evidencia la sentencia de convicción de una persona que no sea el acusado, salvo para fines de impugnación de un testigo. (Énfasis suplido.)
¿Por qué fueron excluidas las sentencias por delitos me-nos graves? Los principios probatorios tienen como propó-sito “el descubrimiento de la verdad en todos los procedi-mientos judiciales”. Regla 2 de Evidencia, 32 L.P.R.A. Ap. IV. Con esa visión en mente, se estima que las sentencias por delitos graves generalmente ofrecen garantías circuns-tanciales de confiabilidad. En tales casos, el acusado fre-cuentemente se expone a penas severas y, por ende, tiene un gran incentivo para litigar. Chiesa, op. cit., pág. 74. Se-gún este predicado, es razonable pensar que medió una defensa vigorosa y que el veredicto condenatorio fue obte-nido a pesar de esos esfuerzos.
No obstante, la situación es distinta en los menos graves, pues “falta el incentivo para litigar —y la declaración de culpabilidad o defensa mínima puede haber obedecido simplemente a preferir la convicción a los sinsabores de una vigorosa defensa— [y] se excluye de la excepción la *692sentencia de convicción por delitos menos grave[s] . Chiesa, op. cit., pág. 438.(2)
En síntesis, el sustrato de este razonamiento diferencial es la confiabilidad condicionada por el valor probatorio in-trínseco del incentivo que tuvo un acusado para litigar o no su causa.
H-i
¿Tenía Granda incentivos para hacerlo en el caso criminal? La opinión mayoritaria contesta en la afirmativa al equiparar el delito de homicidio involuntario menos grave con uno grave, en función a la pena máxima de tres (3) años. Según ese razonamiento resuelven que la sentencia es admisible. Es un error.
La mayoría pasa por alto que a Granda se le acusó de asesinato en primer grado, por lo que estaba expuesto a una pena de noventa y nueve (99) años sin derecho a los beneficios de sentencia suspendida. Arts. 82-84 del Código Penal, 33 L.P.R.A. secs. 4001-4003.
Como resultado de unas negociaciones con el Ministerio Público, se le ofreció la alternativa de una alegación de culpabilidad por homicidio involuntario. Art. 86 del Código Penal, 33 L.P.R.A. sec. 4005. El acuerdo incluía recomen-dar la pena mínima de un (1) año y tres (3) meses, y su elegibilidad para disfrutar una sentencia suspendida. Se-gún surge de su oferta, por varias razones, Granda tenía temor a exponerse a un proceso contencioso que no fuera justo e imparcial.
*693Distinto a la lógica mayoritaria, es obvio que si Granda litigaba el caso de asesinato se exponía a una condena de noventa y nueve (99) años a ser cumplidos en prisión; mientras con la alegación de culpabilidad por homicidio involuntario recibiría, con gran posibilidad, una sentencia suspendida de un (1) año y tres (3) meses.(3)
Ante este panorama, ciertamente Granda no tuvo incen-tivos para litigar el homicidio involuntario; de hecho, eran más poderosas las razones para abstenerse. En estas cir-cunstancias, la sentencia por homicidio involuntario carece de las garantías circunstanciales de confiabilidad que jus-tifican su admisibilidad en la causa civil posterior al am-paro de la Regla 65(V) de Evidencia, supra. No debió admitirse.
Finalmente, resulta pertinente indicar que la inadmisi-bilidad de dicha sentencia criminal subsiste aún bajo los criterios de “admisión” al amparo de la Regla 62 y una “declaración contra interés”, Regla 64(B)(3).(4)

(1) Coincidimos con los pronunciamientos en torno al valor probatorio de una sentencia criminal de convicción por delito grave en el subsiguiente proceso civil por los mismos hechos. Están a tono con nuestras .decisiones en Morales Garay v. Roldán Coss, 110 D.P.R. 701 (1981); Vda. de Morales v. De Jesús Toro, 107 D.P.R. 826 (1978); Toro Lugo v. Ortiz Martínez, 105 D.P.R. 229 (1976).


(2) En tomo a la regla federal (Regla 803(22)), equivalente a la Regla 65(V) nuestra, señala McCormick:
“Un número de Tribunales ha limitado esta regla a convicciones por delitos graves razonando que las convicciones por delitos menos graves no representan de-terminaciones suficientemente confiables para justificar el hacer una excepción a la regla de prueba de referencia.” (Traducción nuestra.) E.W. Cleary, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Sec. 318, pág. 895.


(3) En efecto, Granda fue sentenciado a una sentencia suspendida de un (1) año y tres (3) meses.


(4) Sobre el particular se ha aclarado:
“¿Puede admitirse una sentencia de convicción por delito menos grave, a base de declaración de culpabilidad, bajo los principios de ‘admisiones’ de la regla 62 ó de declaraciones contra interés bajo la regla 64(B)(3)? Coincidimos totalmente en la respuesta negativa que hallamos en Weintein’s Evidence, seción 803(22)[01], pág. 803-276 (1979):
“ ‘Para poder lograr la política pública expresa consignada en la regla 803(22) prohibiendo la admisión en evidencia de convicciones que conlleven penas de menos de un año, evidencia de declaración de culpabilidad en casos menos graves no deben ser admitidas como ‘admisiones’ bajo la Regla 801(d)(2), ni como ‘declaraciones contra interés’ bajo la regla 804(b)(3).’ (escolio omitido.)” (Traducción nuestra.) Chiesa, op. cit., pág. 440.